DETAILED ACTION
	Claims 1-10 are pending.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2019/0173127) in view of Makino (US 2018/0090787).
	Regarding claims 1-3, 9 and 10, Jang teaches a method of producing a solid electrolyte comprising the steps of mixing an alcohol such as propanol or butanol and an argyrodite sulfide powder and removing some of the solvent (par. 12-19, 63-65).
	Jang does not teach that the alcohol is a tertiary alcohol.  However, Makino teaches a solid electrolyte wherein electrolyte material is mixed in a dispersion medium that may comprises 2-methyl-2, 4-pentanediol (tertiary alcohol) (par. 303-317).  Jang further teaches that using a dispersant medium prevents deterioration of the electrolyte (par. 317).  Therefore, it would have been obvious to use a tertiary alcohol as the solvent of Jang because Makino teaches that such an alcohol can act as a dispersion medium and can prevent deterioration.
	Regarding claims 6 and 7, Jang teaches that there may be an alcohol and another solvent to dissolve or admix with the sulfide powder followed by removal of the solvent (par. 12-19, 63-65).
	Regarding claim 8, Jang teaches that a powder solid electrolyte is obtained (par. 63-65).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jang and Makino as applied above, further in view of Maruyama et al. (US 2018/0358653).
	Regarding claim 5, the Jang combination does not teach that a pulverizer is used to make the electrolyte powder.  However, Maruyama et al. teaches that a pulverizer is suitable for use to form a precursor material for a solid electrolyte (par. 45, 64).  Therefore, it would have been obvious to one of ordinary skill in the art to use a pulverizer to form the precursor material of the Jang combination because Maruyama teaches that such a machine is suitable to form solid electrolyte powder precursor.

	Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 recites t-amyl alcohol.  None of the cited references teach that chemical species and applicant has shown unexpected results from the use of that specific alcohol as shown in the specification.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729